                      IN THE UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF VIRGINIA
                               ABINGDON DIVISION

 UNITED STATES OF AMERICA

                 v.                                CASE NO. 1:19cr00016

 INDIVIOR INC. (a/k/a Reckitt Benckiser
     Pharmaceuticals Inc.) and
 INDIVIOR PLC


                                     ORDER

         Upon motion of defendants, Indivior Inc. and Indivior PLC, based on the

 record herein and for good cause shown, it is hereby ORDERED that the unredacted

 Defendants’ Memorandum in Support of Motion for Issuance of Pre-Trial Rule 17(c)

 Subpoenas, along with unredacted Exhibits A, B, F, G, H, I, J, K, are SEALED until

 further order of the court.



         ENTERED: November 26, 2019.

                                      s/   Pamela Meade Sargent
                                      UNITED STATES MAGISTRATE JUDGE




 23059/1/9104200v1
Case 1:19-cr-00016-JPJ-PMS Document 237 Filed 11/26/19 Page 1 of 1 Pageid#: 1794
